EXHIBIT32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying quarterly report on Form 10-Q ofKirin International Holdings, Inc. for the quarter endingMarch 31, 2011,I, Longlin Hu, President, Chief Executive Officer andI, Cindy Zheng,Chief Financial Officerof Kirin International Holdings, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such quarterly report of Form 10-Q for the quarter endingMarch 31, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such quarterly report of Form 10-Q for the quarter endingMarch 31, 2011, fairly represents in all material respects, the financial condition and results of operations of Kirin International Holdings, Inc. Date:May16, 2011 /s/Longlin Hu Longlin Hu President andChief Executive Officer /s/Cindy Zheng Cindy Zheng Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
